FILED
                             NOT FOR PUBLICATION                             JUN 10 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PABLO BELTRAN-FLORES,                             No. 08-70795

               Petitioner,                        Agency No. A078-536-887

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Pablo Beltran-Flores, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and

dismiss in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Beltran-Flores fails to address, and thereby waives any

challenge to, the BIA’s order denying his motion to reconsider. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review the BIA’s underlying order dismissing

Beltran-Flores’ appeal from the immigration judge’s decision denying his

applications for relief, because this petition for review is not timely as to that order.

See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     08-70795